Opinion by
Judge Cofer :
The comity court exhausted its power to appoint an administrator de bonis non of Henry Ament, by the appointment of appellee; and the order made on a subsequent day, appointing appellant a co-administrator, was void.
As administrator of Henry Ament, the. appellant had a right to recover the unexpended balance of the fund set apart for inclosing the grave yard and erecting monuments over the graves of the testator and his relatives.
Whether the court erred in directing a part of the. fund to be used in enclosing the graveyard, and the residue to be distributed, is a matter in which appellant does not appear from the record to have such an interest as to entitle himl to question the correctness of that part of the judgment. As administrator of the former executor, he clearly has no such. interest. If he had an interest in the fund as distributee, he should have set forth such facts 'as would have shown that interest; and not having done so, the only question on. the appeal is whether the judgment against him for the money was right. He and his ancestor had kept this fund in their hands for about twenty years, and he is charged with simple interest only, and was not, therefore, entitled to commission on the fund.
Perceiving no error in the judgment, it is affirmed.